



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. Puzzolanti, 2018 ONCA 917

DATE: 20181115

DOCKET: C65268

Watt, Miller and Nordheimer JJ.A.

BETWEEN

Royal Bank of Canada

Plaintiff (Respondent)

and

Michael Puzzolanti

Defendant (Appellant)

Domenic Saverino, for the appellant

Natalie Marconi, for the respondent

Heard and released orally: November 14, 2018

On appeal from the judgment
    of Justice Carole Brown of the Superior Court of Justice, dated April 13, 2018.

REASONS FOR
    DECISION

[1]

Mr. Puzzolanti appeals from the summary judgment granted by the motion
    judge in which he was ordered to repay to the respondent the sum of
    $337,653.67. The claim arises out of a cheque that the appellant deposited to
    his bank account with the respondent that subsequently turned out to be forged.

[2]

The core complaint by the appellant is that the motion judge erred in
    refusing to grant him an adjournment of the motion for summary judgment.

[3]

On February 23, 2018, Glustein J. set a timetable for the hearing of the
    summary judgment motion. While the appellant did not participate in this event,
    his counsel was advised of the timetable, including the date fixed for the
    hearing of the summary judgment motion, that is, April 13, 2018. Subsequently,
    counsel for the respondent served the respondents materials for the motion on
    the appellant and otherwise reminded counsel for the appellant of the motion
    date.

[4]

The day before the motion was to be heard, counsel for the appellant
    advised counsel for the respondent that he had just been retained for the
    motion and requested an adjournment. Counsel for the appellant also advised
    that he could not attend in court the next day because of other commitments.
    Counsel for the respondent refused to consent to the adjournment.

[5]

On April 13, 2018, the motion proceeded before the motion judge. Counsel
    for the appellant was not present. The motion judge was made aware of the
    appellants request for an adjournment but determined that she would proceed
    with the motion for summary judgment, which was granted.

[6]

We do not see any error in the motion judges conclusion to proceed with
    the summary judgment motion in these circumstances. The motion judges decision
    is a matter within her discretion and will not be interfered with unless the

judge has failed to take account of relevant factors
    and thus exercised her discretion unreasonably, such that the decision is
    contrary to the interests of justice:
Boaden Catering Ltd. v. Real Food for
    Real Kids Inc
., 2017 ONCA 248, at para. 17.

[7]

There is no such error here. The appellant had ample notice of the date
    that was set for the hearing of the summary judgment motion. Waiting until the
    last minute to request an adjournment is contrary to the principles surrounding
    the adjudication of summary judgment motions, including their role as a
    cheaper, faster alternative to a full trial:
Hryniak v. Mauldin
, 2014
    SCC 7, [2014] 1 S.C.R. 87, at para. 34. It is also contrary to the directive
    contained in the Consolidated Practice Direction for Civil Actions,
    Applications, Motions and Procedural Matters in the Toronto Region of the
    Superior Court of Justice that provides that no adjournments of scheduled
    motions will be granted within 2 days of the scheduled hearing date, except in
    extenuating and exceptional circumstances.

[8]

It was not contrary to the interests of justice to proceed with the
    summary judgment motion in these circumstances.  That conclusion is
    strengthened by the fact that, on a plain reading of the statement of defence
    and counterclaim, no tenable defence was offered to the respondents claim.

[9]

The appeal is dismissed.

David
    Watt J.A.

B.W.
    Miller J.A.

I.V.B.
    Nordheimer J.A.


